296 U.S. 606
56 S.Ct. 122
80 L.Ed. 430
STANDARD WHOLESALE PHOSPHATE AND ACID WORKS,  Inc., petitioner,v.The GENERAL CHEMICAL COMPANY.*
No. 264.
Supreme Court of the United States
October 14, 1935

Messrs. Clair W. Fairbank and William R. Perkins, both of New York City, for petitioner.


1
For opinion below, see 77 F.(2d) 230.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.



*
 Rehearing denied 296 U. S. 663, 56 S. Ct. 177, 80 L. Ed. 473.